DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on December 28, 2020.  Claims 1, 2, 11, and 12 have been amended.  Claims 1-20 are still pending and presented for further examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail in response to receiving the request to register the pending network device with the entity, determining, by the NMS, whether the pending network device is able to communicate, via a local area network (LAN) associated with the entity, with a registered network device connected to the LAN that is already registered with the entity based on whether the request or an onboarding token is provided by the registered network device to the NMS in combination with all the elements of the independent claims as argued by the Applicant (see Amendment filed 12/28/20 pages 10-14, as well as page 30, paragraph 0112 and page 31, paragraphs 0113 of Applicants enabling portions of the specification).  So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as enabling portions of the specification. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
February 13, 2021